Citation Nr: 1604615	
Decision Date: 02/08/16    Archive Date: 02/18/16

DOCKET NO.  08-36 739	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Diego, California


THE ISSUE

Entitlement to service connection for a heart valve condition, claimed as secondary to service-connected disabilities (to include hypertension and posttraumatic stress disorder [PTSD]).


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel





INTRODUCTION

The Veteran had active duty service from September 1966 to September 1968. 

This matter comes before the Board of Veterans' Appeals  (Board) on appeal from a March 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.  The Veteran appealed, and in November 2014, the Board remanded the claim for additional development.

In his appeal (VA Form 9), received in November 2008, the Veteran requested a hearing at the RO before a Veterans Law Judge.  However, in a letter received later that same month, the Veteran indicated that he desired to withdraw his request for a hearing before a Veterans Law Judge, in lieu of a hearing before a Hearing Officer at the RO.  In March 2009, the Veteran was afforded a hearing before a Hearing Officer at the RO.

As noted in the Board's November 2014 remand, in the Informal Hearing Presentation, dated in October 2014, the Veteran's representative raised the issues of (1) entitlement to service connection for a thyroid condition, (2) entitlement to compensation under 38 U.S.C.A. § 1151 for all VA treatment, and (3) clear and unmistakable error (CUE) in each rating decision pertaining to his claimed orthopedic disabilities.  

The Board stated that these issues had not been adjudicated by the Agency of Original Jurisdiction (AOJ), and that the Board therefore did not have jurisdiction over them.  They were referred to the AOJ for appropriate action.  Citing 38 C.F.R. § 19.9(b).  These issues remain unadjudicated by the RO, and are again referred to the RO for appropriate action.  

In addition, a review of the Veteran's representative's written brief presentation, dated in October 2014, shows that the representative raised the issues of entitlement to an earlier effective date for a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).  This issue has not been adjudicated by the RO, and is referred to the RO for appropriate action.   Id.  

FINDINGS OF FACT

1.  The Veteran served in Vietnam during the Vietnam War and is presumed to have been exposed to Agent Orange. 
 
 2.  The Veteran does not have a heart valve condition that was caused by his service, or that was caused or aggravated by a service-connected disability.


CONCLUSION OF LAW

The Veteran's heart valve condition was not caused by his service, nor was it caused or aggravated by a service-connected disability.  38 U.S.C.A. §§ 1110, 1116, 5107 (West 2014 & Supp. 2015); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veteran asserts that service connection is warranted for a heart valve condition.  It is argued that this condition was caused or aggravated by his service-connected hypertension and/or PTSD.  During his hearing, held at the RO before a Hearing Officer, in March 2009, the Veteran testified that he did not have any heart problems during service, that his heart disorder was first diagnosed in 2003, and that he thought his heart problems may be related to his service-connected PTSD.

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Regulations also provide that service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury which was incurred in or aggravated by service.  38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes. 38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  A grant of service connection under 38 C.F.R. § 3.303(b) does not require proof of the nexus element; it is presumed.  Id.  

The statutory provision specifically covering Agent Orange is 38 U.S.C.A. § 1116.  Under 38 U.S.C.A. § 1116(f), a claimant, who, during active service, served in the Republic of Vietnam during the Vietnam era, shall be presumed to have been exposed during such service to an herbicide agent, unless there is affirmative evidence to establish that he was not exposed to any such agent during that service.

Disease associated with exposure to certain herbicide agents, listed in 38 C.F.R. § 3.309, will be considered to have been incurred in service under the circumstances outlined in that section even though there is no evidence of such disease during the period of service.  If a veteran was exposed to an herbicide agent during active military, naval, or air service, certain diseases shall be service-connected, to include ischemic heart disease, if the requirements of 38 C.F.R. § 3.307(a)(6)(iii) are met, even though there is no record of such disease during service, provided further that the rebuttable presumption provisions of 38 C.F.R. § 3.307(d) are also satisfied.  See 75 Fed. Reg. 14391 (March 25, 2010). 

Recently, changes have been made to the regulation for presumptive service connection for veterans shown to have been exposed to Agent Orange.  See 75 Fed. Reg. 14391 (March 25, 2010); 38 C.F.R. § 3.309(e).  These changes add ischemic heart disease, "all chronic B-cell leukemias (including, but not limited to, hairy-cell leukemia and chronic lymphocytic leukemia)," and Parkinson's disease, as presumptive disorders.  Under 38 C.F.R. § 3.309(e), ischemic heart disease is stated to include, but is not limited to, acute, subacute, and old myocardial infarction; atherosclerotic cardiovascular disease including coronary artery disease (including coronary spasm), and coronary bypass surgery.

The Veteran's discharge (DD Form 214) and personnel file indicate that he served in Vietnam between October 1967 and April 1968.  Therefore, duty in the Republic of Vietnam is shown for the purposes of the regulation governing the presumption of service connection for certain diseases due to herbicide exposure.  See 38 C.F.R. §§ 3.307, 3.309.

The separation examination report from the Veteran's active duty, dated in August 1968, shows that his heart was clinically evaluated as normal.  An associated "report of medical history" shows that he indicated that he did not have a history of pain or pressure in chest, or palpitation or pounding heart.

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 2002 and 2015.  This evidence includes VA progress notes, which show that in 2002, the Veteran was noted to have cardiac risk factors and other previous conditions that included hypertension, hypercholesterolemia and a positive family history.  Other reports show that his disorders were noted to include heart murmurs, and an aortic valve insufficiency, and that he was noted to have high cholesterol, mixed hyperlipidemia, and obesity, with a 105 pack/year history of smoking.  A July 2004 report notes, "He is employed in construction and does
rather strenuous work on a regular basis."  An October 2004 echocardiogram shows findings that included mild concentric LV (left ventricle) hypertrophy, trace mitral regurgitation, severe aortic regurgitation, mild tricuspid regurgitation, an estimated  left ventricular ejection fraction of 60 percent (plus or minus 5 percent), and evidence of left ventricular relaxation abnormality.  A June 2006 report notes, "Patient does not have a diagnosis of ischemic heart disease."  A May 2009 report notes abnormal left ventricular diastolic filling consistent with impaired relaxation, moderate aortic leaflet calcification, mild to moderate aortic stenosis, and mild aortic regurgitation.  An April 2010 cardiac stress test report notes that "no definite criteria of ischemia were seen."  This report includes conclusions noting "exercise test was negative for EKG criteria of exercise-induced ischemia."

A March 2004 report from a private physician, Dr. S.L., notes that the Veteran had worked in a number of positions between 1966 and 1989 in which he was exposed to asbestos, and "noxious flux- welding smoke and fumes", with indirect exposure to asbestos through employment until 2004.   The Veteran reported a history of being hypothyroid, and having a cardiac murmur and hypertension, as of 2003.  

He was also noted to have smoked three packs of cigarettes per day for 35 years, prior to discontinuing smoking in 1994, and to have been a moderate drinker of alcoholic beverages prior to discontinuing drinking in 1987.  

A July 2011 QVC examination report notes that the Veteran's "EKG shows normal sinus rhythm with non-specific ST and T wave changes and no other findings."

A January 2012 QVC examination report pertains to hypertension, but is remarkable for a notation that PTSD has been hypothesized to explain why PTSD patients suffer higher rates of heart disease.

A MSLA disability benefits questionnaire (DBQ), dated in January 2015, shows that the examiner indicated that the Veteran's claims file had been reviewed.  The report notes the following: the Veteran reported a history of a heart murmur beginning in May 2003.  There is no history of heart surgery.  The Veteran has a heart valve condition.  The aortic valve is affected.  He has aortic stenosis and aortic regurgitation.  There is no history of myocardial infarction.  The Veteran does not have congestive heart failure.  His diagnosis is valvular heart disease.  The Veteran does not have a heart condition that qualifies within the generally accepted medical definition of ischemic heart disease.  

The examiner concluded that it is less likely as not that the Veteran's heart valve disabilities were either caused or aggravated by his service-connected disabilities hypertension or PTSD.  The examiner explained that the Veteran's heart valve condition is caused by an accumulation of calcium deposits on the valve over time, and that there is no evidence of aggravation of the heart valve condition in the records.  The examiner further stated that recent treatment records show that the Veteran's heart valve condition remains stable and unchanged since his diagnosis.

A decision of the Social Security Administration (SSA), dated in July 2005, shows that the SSA determined that the Veteran was disabled as of March 2005, with a primary diagnosis of disorders of the back (discogenic and degenerative), and secondary diagnoses of valvular heart disease with stenotic defects, and valvular regurgitation.
  
The Board finds that the claim must be denied.  The Veteran's service treatment records do not contain any relevant findings, and his August 1968 separation examination report shows that his heart was clinically evaluated as normal.  An associated "report of medical history" shows that he indicated that he did not have a history of any heart symptoms.  The Veteran has testified that he did not have a heart problem during service.  Therefore, a chronic condition is not shown during service.  See 38 C.F.R. § 3.303(a).  

There is no relevant medical evidence dated between the Veteran's separation from service and 2002, a period of about 32 years.  Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is a factor that tends to weigh against a claim for service connection).  There is no competent opinion in support of the claim on a direct basis.  Accordingly, the Board finds that the preponderance of the evidence is against the claim on a direct basis, and that the claim must be denied. 

Although the Veteran is shown to have served in Vietnam, and is therefore presumed to have been exposed to Agent Orange, the applicable law does not include valvular heart disease as a condition for which presumptive service connection may be granted.  See 38 U.S.C.A. § 1116; 38 C.F.R. §§ 3.307(a)(6), 3.309(e).  In this regard, the January 2015 MSLA DBQ shows that the Veteran was found not to have ischemic heart disease, and this conclusion is consistent with the other noted medical findings of record.  In addition, there is no competent evidence of record which associates the Veteran's valvular heart disease with exposure to Agent Orange.  Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994).  Accordingly, service connection is not warranted on this basis.

Finally, there is no competent opinion of record associating the Veteran's valvular heart disease with a service-connected disability.   In particular, the Board finds that the January 2015 VA MSLA DBQ is highly probative evidence against aspect of the claim.  This opinion is considered highly probative as the examiner summarized the Veteran's relevant medical history, and based the opinion on a review of the claims file, and as the opinion is accompanied by a sufficient explanation and findings.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000); Neives-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).  Accordingly, service connection is not warranted for valvular heart disease on a secondary basis.  See 38 C.F.R. § 3.310.

With regard to the articles submitted by the Veteran and his representative, and the arguments pertaining to VA's own publications (the Veteran's representative has cited www.ptsd.va.gov as evidence of an acknowledged association between PTSD and heart disease) briefly summarized, they indicate that some types of heart disease may be associated with PTSD.  However, these articles do not specifically discuss valvular heart disease, nor do they indicate that the relationship between PTSD and valvular heart disease is so firmly established that other risk factors need not be considered, or that they warrant little consideration.  They are relatively general in nature, as they do not discuss the specific facts relevant to the Veteran's claim.  See Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (finding that generic medical literature which does not apply medical principles regarding causation or etiology to the facts of an individual case does not provide competent evidence to establish a nexus between current disability and military service).  None of this evidence is referenced in, or otherwise utilized by, a competent medical opinion in favor of the claim.  Sacks v. West, 11 Vet. App. 314, 316-17 (1998) (holding that a medical article or treatise can provide support for a claim, but must be combined with an opinion of a medical professional and be reflective of the specific facts of a case as opposed to a discussion of generic relationships).  Accordingly, this evidence is insufficiently probative to warrant a grant of the claim.

The issue on appeal is based on the contention that valvular heart disease was caused by service, to include as due to exposure to Agent Orange during service, or that it was caused or aggravated by a service-connected disability.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issues in this case, these would be considered to fall outside the realm of common knowledge of a lay person.  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

In this case, the Veteran's service treatment reports and post-service medical records have been discussed.  The there is no competent medical opinion of record in support of the claim, and the only competent opinion of record weighs against the claim.  

In addition, nothing in the record demonstrates that the Veteran received any special training or acquired any medical expertise.  See King v. Shinseki, 700 F.3d 1339, 1345 (Fed.Cir.2012).  This lay evidence does not constitute competent medical evidence and it lacks probative value.  

Given the foregoing, the Board finds that the service records, and the post-service medical evidence, outweigh the Veteran's contentions to the effect that he has valvular heart disease due to his service.  Accordingly, the Board finds that the preponderance of the evidence is against the claim, and that the claim must be denied.

The Board has considered the applicability of "benefit of the doubt" doctrine, however, the record does not demonstrate an approximate balance of positive and negative evidence as to warrant the resolution of these matters on that basis.  38 U.S.C.A. § 5107(b).


Duties to Notify and Assist

VA has a duty to notify and a duty to assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5103, 5103A; 38 C.F.R. §§ 3.159, 3.326(a).

The appellant has not alleged prejudice with respect to notice, as is required.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009).  None is found by the Board.  Indeed, VA's duty to notify has been more than satisfied.  The Veteran was notified via a letter dated in December 2007, of the criteria for establishing service connection, the evidence required in this regard, and his and VA's respective duties for obtaining evidence.  He also was notified of how VA determines disability ratings and effective dates if service connection is awarded.  This letter accordingly addressed all notice elements.  Nothing more was required. 

The RO also provided assistance to the appellant as required under 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c), as indicated under the facts and circumstances in this case.  It appears that all known and available service treatment reports, and non-service records relevant to the issue on appeal, and records from the Social Security Administration, have been obtained and are associated with the appellant's claims files.  The Veteran has been afforded an examination, and an etiological opinion has been obtained.  To the extent that the examiner's discussion applicable to 38 C.F.R. § 3.310 was limited to hypertension and PTSD, and did not discuss any other service-connected disabilities as a possible source of causation or aggravation, as there is no argument or evidence of record to the effect that there may be such an association, the January 2015 opinion is found to be sufficient.  See McLendon v. Nicholson, 20 Vet. App. 79, 83 (2006); Waters v. Shinseki, 601 F.3d 1274 (Fed Cir. 2010).

In November 2014, the Board remanded this claim.  The Board directed that all VA treatment the Veteran has received since November 2012 be obtained, and this has been done.  The Board further directed that  the Veteran should be afforded an examination to determine the nature and etiology of his heart valve disabilities.  In January 2015, this was done.  Under the circumstances, the Board finds that there has been substantial compliance with its remand.  See Dyment v. West, 13 Vet. App. 141, 146-147 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998) where Board's remand instructions were substantially complied with); D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); see also Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which would only result in unnecessarily imposing additional burdens on VA with no benefit flowing to the veteran are to be avoided).

Based on the foregoing, the Board finds that neither the Veteran nor the appellant has been prejudiced by a failure of VA in its duty to assist, and that any violation of the duty to assist could be no more than harmless error.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).   


ORDER

Service connection for valvular heart disease is denied.


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


